       Case 6:19-cv-00595-ADA Document 27 Filed 03/25/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00592-ADA
                                     §
-v-                                  §
                                     §
ALLY FINANCIAL INC,                  §
            Defendant                §


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00594-ADA
                                     §
-v-                                  §
                                     §
BB&T CORPORATION,                    §
           Defendant                 §


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00595-ADA
                                     §
-v-                                  §
                                     §
THE CHARLES SCHWAB                   §
CORPORATION,                         §
            Defendant


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00596-ADA
                                     §
-v-                                  §
                                     §
FIFTH THIRD BANK,                    §
             Defendant               §
       Case 6:19-cv-00595-ADA Document 27 Filed 03/25/20 Page 2 of 5



LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00599-ADA
                                     §
-v-                                  §
                                     §
MORGAN STANLEY,                      §
           Defendant                 §


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00601-ADA
                                     §
-v-                                  §
                                     §
REGIONS BANK,                        §
            Defendant                §


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00606-ADA
                                     §
-v-                                  §
                                     §
USAA CAPITAL CORPORATION,            §
            Defendant                §


LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §
            Plaintiff                §     W-19-CV-00608-ADA
                                     §
-v-                                  §
                                     §
BOK FINANCIAL,                       §
            Defendant                §

                                     §
LIGHTHOUSE CONSULTING                §
GROUP, LLC,                          §     W-19-CV-00622-ADA
            Plaintiff                §
                                     §
-v-                                  §
                                     §
CAPITAL ONE, N.A.,                   §
             Defendant
             Case 6:19-cv-00595-ADA Document 27 Filed 03/25/20 Page 3 of 5



JACK HENRY & ASSOCIATES, INC.,                          §
            Plaintiff                                   §
                                                        §         W-19-CV-00682-ADA
-v-                                                     §
                                                        §
LIGHTHOUSE CONSULTING                                   §
GROUP. LLC,                                             §
            Defendant                                   §


                                       ORDER STAYING CASES

           Lighthouse Consulting Group LLC is the plaintiff in nine of the ten above styled cases

and the declaratory judgment defendant in the tenth case.1 Lighthouse accuses each of the ten

defendants of infringing U.S. Patents Nos. 7,950,698 and 8,590,940. See, e.g., 6:19-CV-00592

ECF No. 1. The Markman hearing in these cases is set for September 4, 2020. Id. ECF No. 24.

           Lighthouse filed similar cases against twelve other Defendants in the Eastern District of

Texas also alleging infringement of the ’698 and ’940 Patents. See, e.g., Lighthouse Consulting

Group, LLC v. Bank of America, N.A., 2:19-cv-00250-JRG-RSP (E.D. Tex.) ECF No. 1. Judge

Gilstrap set the Markman hearing in those cases for May 5, 2020, before Judge Payne. Id. ECF

No. 51 at 3.

           The Court, sua sponte, STAYS the above styled cases pending the entry of Judge Payne’s

claim construction order.

      I.      Legal Standard

           “A federal court has inherent power to stay, sua sponte, an action before it.” Guillory v.

Beaumont Indep. School District, No. 9:07-CV-163-TH, 2009 WL 10705652, at *2 (E.D. Tex.

May 18, 2009) (quoting Crown Cent. Petroleum Corp. v. Dep’t of Energy, 102 F.R.D. 95, 98 (D.

Md. 1984). “[T]he power to stay proceedings is incidental to the power inherent in every court


1
 Lighthouse also filed lawsuits against six other defendants alleging infringement of the same patents in the Waco
division. Lighthouse voluntarily or jointly dismissed four cases. Defendants in the two remaining cases filed
unopposed motions to stay pending Covered Business Method review, which the Court granted.
           Case 6:19-cv-00595-ADA Document 27 Filed 03/25/20 Page 4 of 5




to control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A court must

weigh the competing interests of the court, the parties, and counsel when deciding whether to

enter a stay. Crown Cent. Petroleum, 102 F.R.D. at 98.

   II.      Legal Analysis

         While this Court does not typically grant stays—and certainly has not entered one sua

sponte until now—given the unique facts of this situation, the Court believes that a stay is

particularly warranted.

         First, there are a particularly large number of cases. Currently, there are ten active

Lighthouse cases and another two which were stayed pending CBM review. Second, because the

same two patents are asserted in all ten cases, the cases appear to share the same issues. Third,

the Markman hearing in the Eastern District will occur approximately four months before the

Markman hearing in this district. Therefore, because it is quite likely that Judge Payne will enter

a claim construction order in those cases even before the Markman hearing in this district will

occur, staying the case after Judge Payne enters his order will, at minimum, reduce the number

of claim construction issues, if not eliminate them all together. Therefore, the parties will

initially benefit from the stay by avoiding parallel, potentially duplicative Markman briefing.

The parties will also further benefit by having fewer—if any—claim construction issues to

actually brief. For at least these reasons, the Court believes that staying the above styled cases

would result in a particularly large increase in judicial efficiency.

         On the other hand, there does not appear to be any discernible prejudice to Lighthouse by

this stay for several reasons. First, the stay is relatively short. In fact, this stay may be

significantly shorter than the stays in two Western District cases pending the resolution of two
            Case 6:19-cv-00595-ADA Document 27 Filed 03/25/20 Page 5 of 5




CBMs reviews which Lighthouse did not oppose. Furthermore, even if this stay prejudices

Lighthouse in some small way, this stay concomitantly reduces the amount of potentially

duplicative Markman-related briefing that Lighthouse has to do in parallel with its Eastern

District cases.    For at least these reasons, the Court believes that Lighthouse will not be

prejudiced by this stay.

   III.      Conclusion

          For the reasons described herein, the Court, sua sponte, ORDERS that the above-styled

cases are stayed until the entry of Judge Payne’s Markman Order. It is also ORDERED that

within 14 days of the entry of Judge Payne’s Markman Order, the parties in each case will

submit a joint proposed schedule—or absent any agreement, competing schedules—regarding

claim construction or the remainder of the case if there are no remaining claim construction

issues.

          Finally, although the Court enters this stay sua sponte, the Court would like to reiterate

that the particular facts of these cases present a unique situation wherein a stay would result in a

particularly large increase in judicial efficiency without any discernible prejudice to a party. As

such, the Court believes that sua sponte stays in other cases will be exceedingly rare.



SIGNED this 25th day of March, 2020.




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE
